933 So. 2d 1249 (2006)
Thaddeus L. JACKSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-1000.
District Court of Appeal of Florida, First District.
July 20, 2006.
Thaddeus L. Jackson, pro se, Petitioner.
Charlie Crist, Attorney General, and Tracy Lee Cooper, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order of November 3, 2005, denying petitioner's motion for postconviction relief in Gadsden County Circuit Court case number 02-264CFA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit *1250 court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
KAHN, C.J., WEBSTER, and HAWKES, JJ., concur.